Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is based on a response filed on 11/23/2020 and an interview between applicant’s representative and the examiner on 02/11/2021 for compact prosecution.  Based on the new prior art and potential 101 abstract idea, The Office suggested applicant to move dependent claim 5 into independent claim 1, independent claim 13 and independent claim 14.  The Office also suggested applicant to convert claim 14 to a method claim to avoid claim 14 invoking 112(f).  The agreement was reached on 02/12/2021.  Claims 1-4 and 7-14 are allowable subject matter.
CLAIM'S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.       Authorization for this examiner’s amendment were authorized by Mr. R. Brian Drozd (Reg. No. 55,130).
IN THE CLAIMS:
5.       This listing of claims will replace all prior versions, and listings of claims in the application.

1. (Currently Amended) An information processing apparatus comprising: 
a processor that is configured to: 

acquire at least one set value for initializing the initialization target program from at least one different program that has been installed, the processor acquiring the set value in an ascending order of priorities assigned to a plurality of the different programs in accordance with a degree of matching in the pieces of characteristic information extracted; 
present the set value acquired, wherein if one of the different programs has a higher count of matching items of respective pieces of characteristic information, the matching items each matching a corresponding one of the items of the respective pieces of characteristic information of the initialization target program, the one of the different programs is judged to have a higher degree of matching and the set value for initializing the initialization target program is acquired; and
initialize the initialization target program by using the set value acquired.
13. (Currently Amended) A non-transitory computer readable medium causing a computer to execute a process comprising: -5-Application No. 16/028,777 
extracting pieces of characteristic information of an initialization target program to be installed and initialized; 
acquiring a set value for initializing the initialization target program from at least one different program that has been installed, the set value being acquired in an ascending order of priorities assigned to a plurality of the different programs in accordance with a degree of matching in the pieces of characteristic information extracted in the extracting of the pieces of characteristic information; 

presenting the set value acquired in the acquiring of the set value; and 
initializing the initialization target program by using the set value acquired.
14. (Currently Amended) 

being acquired in an ascending order of priorities assigned to a plurality of the different programs in accordance with a degree of matching in the pieces of characteristic information extracted in the extracting of the pieces of characteristic information; 
if one of the different programs has a higher count of matching items of respective pieces of characteristic information, the matching items each matching a corresponding one -6-Application No. 16/028,777 of the items of the respective pieces of characteristic information of the initialization target program, judging that the one of the different programs has a 
; and
initializing the initialization target program by using the set value acquired.
Reasons For Allowance
6.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 13 and independent claim 14, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“acquires at least one set value for initializing the initialization target program from at least one different program that has been installed, the processor acquiring the set value in an ascending order of priorities assigned to a plurality of the different programs in accordance with a degree of matching in the pieces of characteristic information extracted; 
presents the set value acquired, wherein if one of the different programs has a higher count of matching items of respective pieces of characteristic information, the matching items each matching a corresponding one of the items of the respective pieces of characteristic information of the initialization target program, the one of the different programs is judged to have a higher degree of matching and the set value for initializing the initialization target program is acquired; and
initialize the initialization target program by using the set value acquired.”



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199